Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated March 1, 2004 (People v Bens, 5 AD3d 391 [2004]), affirming a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered July 12, 2001, as amended September 22, 2005, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 *1156US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]; People v Cardenas, 239 AD2d 594, 595 [1997]; People v Clark, 217 AD2d 555 [1995]; People v Duncan, 206 AD2d 541 [1994]). Dillon, J.P., Miller, Eng and Roman, JJ., concur.